DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-6 and 11-20, there is no cited art that discloses a foreign object detection method comprising “detecting an object placed in a charging area to measure a peak frequency having a maximum quality factor value; 
receiving a foreign object detection status packet including a reference peak frequency from a wireless power receiver;
 determining a frequency for detecting a foreign object based on the reference peak frequency and a tolerance; and 
comparing the peak frequency with the determined frequency to determine whether a foreign object is present” (Examiner’s emphasis).
No cited art discloses all of the above method steps for detecting a foreign object and further including frequency for detecting a foreign object being based on both the reference peak frequency and a tolerance.  Examiner agrees with Applicant’s arguments that Kudo fails to disclose such a tolerance for the reasons discussed in pages 3 and 4 of the arguments filed 11/06/2020.
With respect to claims 7-12, there is no cited art that discloses a foreign object detection apparatus comprising “a coil unit including an inductor and a resonant capacitor and configured to convert current into flux of magnetic force; 

a controller configured to control a frequency of the AC power output from the inverter and to demodulate a signal using a voltage or current of the coil unit, wherein the controller is configured to: 
detect an object placed in the charging area to measure a peak frequency having a maximum quality factor value, 
receive a foreign object detection status packet including a reference peak frequency from a wireless power receiver, 
determine a frequency for detecting a foreign object based on the reference peak frequency, and 
compare the peak frequency with the determined frequency to determine whether a foreign object is present.”
There is no cited art that discloses a coil, inverter and controller connected and operative to provide the foreign object presence operations.  For instance Kudo fails to disclose both the inverter to convert a DC power to an AC power and further comprising “a controller configured to control a frequency of the AC power output from the inverter and to demodulate a signal using a voltage or current of the coil unit”.  There is no cited motivation to add such devices for at least two reasons.  First the control of Kudo fails to disclose any demodulation of the voltage or current “of the coil unit”.  Rather, Kudo uses information provided by the receiver side of the wireless power transferring system.  Additionally the controller of 160 and/or 300 controls an AC voltage source 130.  Kudo fails to disclose a DC power and conversion of the DC power to AC power under control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849